lN THE
SUPREME COURT OF THE STATE OF UTAH

§

 

STATE oF UTAH,
Respondent,

U.

ANH TUAM PHAM,
Petitioner.

No. 20160502
ORDER

On September 12, 2016, We granted certiorari in this case and in State v.
Goins. On September 6, 2017, We issued an opinion in Goins, 2017 UT 61, - P. 3d-.
After Goins issued, We requested supplemental briefing and asked the parties to
address the impact that our holding in Goins may have on Pham's appeal. After
reviewing the supplemental briefing and conducting oral argument, We conclude
that We improvidently granted the petition for certiorari for two reasons.

First, unless and until Utah Rule of Evidence 804 is amended, We believe a
Confrontation Clause challenge, like the one Pham presses here, is unlikely to
arise again in this context

Second, a majority of the court, motivated by principles of constitutional
avoidance, Would have been inclined to bypass the Confrontation Clause
question and likely conclude that even if We Were to assume a Con.frontation
Clause violation, any error resulting from the admission of the preliminary
hearing testimony Would have been harmless beyond a reasonable doubt.
Because this Would have yielded a fact-intensive analysis With little precedential
value, We conclude that we improvidently granted the petition.

IT IS HEREBY ORDERED that the petition for certiorari to the Utah Court
of Appeals is dismissed

 

FOR 'I`I~IE COURT on this
_1_5_db day of F 1344 ar 2018:
A. Pearce

stice

CERTIFICATE OF MAILING

I hereby certify that on February 15, 2018, a true and correct copy of the foregoing
ORDER Was deposited in the United States mail or Was sent by electronic mail to be
delivered to:

]OHN ]. NIELSEN
johnnielsen@agutah.gov

MICHAEL ]. LANGFORD
michael@mjl-law.com

THOMAS BRUNKER
tbrunker@agutah. gov

HONORABLE KATIE BERNARDS-GOODMAN
THIRD DISTRICT, SALT LAKE

450 S STATE ST BX 1860

SALT LAKE CITY UT 84114-1860
cheryla@utcourts.gov; julier@utcourts.gov

THIRD DISTRICT, SALT LAKE

ATTN: ]ULIE RIGBY AND CHERYL AIONO
450 S STATE ST BX 1860

SALT LAI